              Case 2:19-cv-00896-RSL Document 27 Filed 10/05/20 Page 1 of 2



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      NATIONAL UNION FIRE INSURANCE
      COMPANY OF PITTSBURGH, PA,                                Cause No. C19-0896RSL
 9
                             Plaintiff,
10
                                                                ORDER REGARDING NATIONAL
                  v.                                            UNION’S MOTION FOR
11
                                                                RECONSIDERATION
      EXPEDIA, INC.,
12
                             Defendant.
13

14

15
            This matter comes before the Court on National Union’s motion for reconsideration of
16
     three aspects of the September 8, 2020, order denying National Union’s request for judgment on
17
     the pleadings. Dkt. # 26. Motions for reconsideration are disfavored in this district and will be
18
     granted only upon a “showing of manifest error in the prior ruling” or “new facts or legal
19
     authority which could not have been brought to [the Court’s] attention earlier with reasonable
20
     diligence.” LCR 7(h)(1). Plaintiff has not met its burden with regards to the second and third
21
     errors alleged. With regards to the first of the alleged error, however, clarification is appropriate.
22
     National Union has not conceded that the underlying claims fall within the insuring agreement of
23
     the Special Professional Liability or Media Content coverage provisions, and the underlying
24
     order will be amended to clarify that, for purposes of the motion for judgment on the pleadings,
25
     National Union simply did not contest that issue.
26

27
     ORDER REGARDING NATIONAL UNION’S
28   MOTION FOR RECONSIDERATION - 1
            Case 2:19-cv-00896-RSL Document 27 Filed 10/05/20 Page 2 of 2



 1        Dated this 5th day of October, 2020.
 2

 3                                          Robert S. Lasnik
                                            United States District Judge
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER REGARDING NATIONAL UNION’S
28   MOTION FOR RECONSIDERATION - 2
